Dunbar, C. J.
(dissenting) — Notwithstanding the forceful argument made by Judge Gose, and the pertinency of the cases cited in the opinion, I am unable to divest my mind of the idea that, in the interest of liberty and in harmony with the genius of our government, every citizen should have a right at some time and in some place to defend himself against a charge of crime a conviction of which works a deprivation of his liberty or his property rights. The inconveniences suggested in the majority opinion may arise, but the considerations I have mentioned are paramount. I am therefore compelled to dissent.
Fullerton, J., concurs with Dunbar, C. J.